Case 1:21-cv-00499-TWP-TAB Document 51 Filed 06/11/21 Page 1 of 4 PageID #: 157




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 STANLEY EDMONDSON,                                     )
 STEVEN GABBARD,                                        )
 JARED HENSON,                                          )
 ANTHONY THOMAS,                                        )
 SKYLAR KUNKEL,                                         )
 JUDD PONSLER,                                          )
 ALFRED TURNER,                                         )
 DUSTIN SHERMAN,                                        )
                                                        )
                                Plaintiffs,             )
                                                        )
                           v.                           )        No. 1:21-cv-00499-TWP-TAB
                                                        )
 DECATUR COUNTY DETENTION CENTER,                       )
                                                        )
                                Defendant.              )

                               Order Dismissing Certain Plaintiffs
                           and Directing Filing of Amended Complaint

         This action was filed on March 3, 2021, with eight plaintiffs named on the complaint and

 listed in the caption. Dkt. 1. All were detainees in the Decatur County Jail. Not every purported

 plaintiff had signed the complaint, and none had paid the filing fee or sought leave to proceed in

 forma pauperis. Additionally, no suable defendant was named either because it was not a suable

 entity (the jail) or no allegations of actionable conduct had been alleged against them ˗˗ i.e. Officers

 Levi and Helms and neither is listed in the caption.

         Different plaintiffs made attempts to file amended complaints, but each was dismissed for

 essentially the same reasons the original complaint was dismissed, or because it sought relief for

 that plaintiff alone. See dkt. 28, 34, 47. Not all of the plaintiffs later filed motions for leave to

 proceed in forma pauperis, but the few that did failed to obtain a copy of their trust account

 transactions.
Case 1:21-cv-00499-TWP-TAB Document 51 Filed 06/11/21 Page 2 of 4 PageID #: 158




         During the approximately ninety days since the original complaint was filed, only two

 plaintiffs have been granted leave to proceed in forma pauperis – Mr. Edmondson and

 Mr. Thomas. Dkt. 47. But Mr. Thomas has left the jail, and no forwarding address has been

 provided to the Court. See dkt. 46.

         All other remaining plaintiffs (except Mr. Edmondson) have also left the jail and have not

 notified the Court of forwarding addresses. None of these plaintiffs renewed their motions for

 leave to proceed in forma pauperis after being given opportunities and instructions on how to do

 so. Mr. Edmondson is the only originally named plaintiff who remains in the Decatur County Jail.

         Accordingly, all claims made by plaintiffs Steven Gabbard, Jared Henson, Anthony

 Thomas, Skylar Kunkel, Judd Ponsler, Alfred Turner, and Dustin Sherman are dismissed for

 failure to prosecute. The clerk is directed to terminate these plaintiffs from the docket.

         Stanley Edmondson ("Mr. Edmondson") remains the sole plaintiff. But there is no

 operative complaint as all tendered amended complaints have been dismissed. If Mr. Edmondson

 wishes to continue this action as the sole plaintiff, he must file an amended complaint that identifies

 a person or persons who have personal responsibility in depriving him of his constitutional

 protections. He must identify his injury and what relief he seeks. The amended complaint need

 only be a "short and plain" statement showing entitlement to relief and putting the defendants on

 notice of what they must defend. Fed. R. Civ. P. 8. It must be signed. Fed. R. Civ. P. 11. Citations

 to legal authority or descriptions of administrative exhaustion do not need to be provided at this

 time.

         An amended complaint will become the replace all of the previously filed complaints. It

 must contain the words "Amended Complaint" on its first page, with this action's case number –

 1:21-cv-00499-TWP-TAB – also on the first page. Because using a form complaint might assist



                                                   2
Case 1:21-cv-00499-TWP-TAB Document 51 Filed 06/11/21 Page 3 of 4 PageID #: 159




 Mr. Edmondson in structuring his complaint, the clerk is directed to send Mr. Edmondson a form

 complaint with his copy of this Order.

        Mr. Edmondson shall have through July 14, 2021, in which to file an amended complaint.

 If filed, it will be screened pursuant to 28 U.S.C. § 1915A. If an amended complaint is not filed

 by that deadline, this action will be dismissed and final judgment entered without further notice or

 opportunity to be heard.

        In summary, the Court has directed the clerk to dismiss all plaintiffs other than Stanley

 Edmondson and terminate them from the docket. The clerk is also directed to send

 Mr. Edmondson a civil complaint form with his copy of this Order. Finally, if no amended

 complaint is filed by July 14, 2021, this action will be dismissed and final judgment entered.

        IT IS SO ORDERED.



 Date: 6/11/2021




                                                  3
Case 1:21-cv-00499-TWP-TAB Document 51 Filed 06/11/21 Page 4 of 4 PageID #: 160




 Distribution:

 Stanley Edmondson
 Decatur County Detention Center
 601 S. Ireland Street
 Greensburg, IN 47240

 Steven Gabbard
 Decatur County Detention Center
 601 S. Ireland Street
 Greensburg, IN 47240

 Jared Henson
 Decatur County Detention Center
 601 S. Ireland Street
 Greensburg, IN 47240

 Anthony Thomas
 Decatur County Detention Center
 601 S. Ireland Street
 Greensburg, IN 47240

 Skylar Kunkel
 Decatur County Detention Center
 601 S. Ireland Street
 Greensburg, IN 47240

 Judd Ponsler
 Decatur County Detention Center
 601 S. Ireland Street
 Greensburg, IN 47240

 Alfred Turner
 Decatur County Detention Center
 601 S. Ireland Street
 Greensburg, IN 47240

 Dustin Sherman
 Decatur County Detention Center
 601 S. Ireland Street
 Greensburg, IN 47240




                                       4
